Citation Nr: 0001897	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for eye problems.

2.  Entitlement to service connection for neurological 
condition of the face, including Bell's palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1943 to November 
1947, from February 1951 to November 1953, from February 1954 
to August 1956, from August 1956 to July 1963, from July 1967 
to July 1970, and from July 1970 to March 1974, plus other 
unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO rating decision that (1) denied 
service connection for eye problems, claimed as split vision; 
and (2) denied service connection for neurological condition 
of the face, claimed as Bell's palsy.  The veteran submitted 
a notice of disagreement in February 1998, and the RO issued 
a statement of the case in April 1998.  The veteran submitted 
a substantive appeal in May 1998.  A hearing scheduled for 
September 1998 was canceled when the veteran failed to 
report.


FINDING OF FACT

The veteran has submitted competent evidence tending to show 
an in-service occurrence of a neurological condition of the 
face, including eye problems; a causal nexus; and the 
continuity of symptomatology of facial pain.


CONCLUSION OF LAW

The claim for service connection for neurological condition 
of the face, including eye problems, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Statements of the veteran in the claims folder are to the 
effect that he awoke one morning in service with complete 
loss of control of the left side of his face, and that he has 
never regained full control.  Service medical records also 
show that the veteran was injured in service and diagnosed 
with contusion, left eye.  Medical evidence of record also 
shows that the veteran continues to take medications for 
facial pain.  A November 1997 VA examination diagnosed the 
veteran with status post left Bell's palsy with residual 
facial weakness.  For purposes of well-groundedness, the 
evidence of record is presumed true and tends to show a 
causal nexus, as well as the continuity of symptomatology of 
facial pain.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
neurological condition of the face, including eye problems.  
As such, the claim is well grounded.



ORDER

The claim of entitlement to service connection for 
neurological condition of the face, including eye problems, 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Records in the claims folder note a history of facial pain, 
and that the veteran has continued taking medications for 
pain in the face.  Statements of the veteran are to the 
effect that he awoke one morning in Scotland in 1943 without 
control of the left side of his face, and that his left eye 
stayed open all the time.  Service medical records also show 
that the veteran had tripped and fallen from a ladder in 
1947, and was diagnosed with contusion, left eye; there was 
much swelling involving both eyelids and surrounding area of 
the face.  Records also show that the veteran was in a car 
accident while in service in December 1972, and that he 
sustained head trauma.  The veteran now claims that he has 
never regained complete control over the left side of his 
face. The October 1997 VA examination contains a diagnosis of 
status post left Bell's palsy with residual facial weakness.  
There is also evidence of eye problems in the claims folder, 
but it is unclear whether the eye problems experienced by the 
veteran are associated with the neurological condition of the 
veteran's face, including Bell's palsy.

In the November 1997 VA examination, the examiner stated that 
"there is a mild residual left facial weakness that includes 
all parts of the face.  There is some sagging of the lower 
palpebral fissure; however, when closing the eye, the 
palpebral fissures almost, but not quite completely touch." 
It is unclear whether the left facial weakness is a residual 
of the veteran's injury in service or other incident of 
service, and whether the left facial weakness experienced by 
the veteran is related to the veteran's continuing history of 
facial pain. 

Moreover, it appears that the issue of service connection for 
eye problems is intertwined with the issue of service 
connection for neurological condition of the face, and that 
both issues should be remanded for clarification and the 
following development:

1.  The November 1997 VA examination 
report should be returned to the examiner 
(or, if that examiner is unavailable, a 
suitable substitute) for an addendum 
(a) expressing an opinion as to whether 
it is at least as likely as not that the 
status post left Bell's palsy with 
residual facial weakness diagnosed at 
that examination is the result of the 
veteran's injury in service or other 
incident of service, and whether it is 
related to the veteran's history of 
facial pain.  In addition, the examiner 
should clarify the examination report by 
stating (b) whether it is at least as 
likely as not that any eye problems are 
the result of the veteran's neurological 
condition of the face, or the result of 
an incident of service.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
preparation of the addendum, and the 
examiner should acknowledge such review 
in the addendum.  If the examiner deems a 
further examination necessary, that 
should be accomplished.

2.  The RO should adjudicate the 
intertwined issue of service connection 
for neurological condition of the face, 
including eye problems.  A supplemental 
statement of the case should be prepared 
as to any issue decided against the 
veteran, and the veteran should be 
informed that review on appeal of a 
denial of service connection for 
neurological condition of the face, 
including eye problems, may be obtained 
only through the usual appellate 
procedures including a notice of 
disagreement, statement of the case, and 
substantive appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY 
	Member, Board of Veterans' Appeals


 



